Per Curiam,
Defendant furnished a surety bond for Harry Stein for his use in withdrawing liquor under the provisions of the Federal Prohibition Act. At the same time Stein deposited with defendant, under a collateral agreement executed in duplicate, the sum of $1,500 to secure it against loss on the surety obligation. The money deposited by Stein was loaned to him by plaintiff in consideration of the payment of $150 for its use for three months. The collateral agreement, one copy of which was retained by defendant and the other delivered to Stein, provided, inter alia, for the return of the $1,500 to Stein upon the termination of defendant’s liability as surety and further contained the endorsement, “Please deliver the within described collateral to George Shields, [signed] Harry Stein.” Following the adding of the endorsement just referred to, Stein delivered his copy to plaintiff. Later, the withdrawal permit having been *347cancelled by the federal authorities and defendant thereby relieved from liability as surety, Stein presented to defendant the copy of the collateral agreement delivered to him at the time of its execution and received and receipted for the $1,500 deposit. Upon learning that fact plaintiff, after demand, brought action against defendant to recover the amount of the deposit. The court below granted a nonsuit which it later refused to take off, and this appeal followed.
Whether Stein received the copy of the agreement from plaintiff surreptitiously, as claimed by plaintiff, in the absence of notice to defendant to that effect, or otherwise, is immaterial in determining this case. The question is do the words “Please deliver the within described collateral to George Shields” constitute an assignment of the fund or do they merely indicate a request revocable at any time before payment. Upon examination of the authorities cited, together with the evidence, we are clearly of the opinion that Stein’s instruction to deliver to Shields the collateral held by defendant was a mere request, revocable at pleasure, and that the producing of the copy of the agreement delivered to him at the time of executing the bond, with the endorsed order to pay to Shields thereon, was a revocation of the request and warranted defendant in making payment to him of the collateral deposit; especially is this the case in view of the provision providing for return of the collateral t'o Stein “upon surrender of this instrument duly endorsed” and in absence of notice from Shields forbidding such payment. The court below properly granted a nonsuit and its refusal to take it off was not error.
The judgment is affirmed.